Citation Nr: 1806388	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 20 percent from September 17, 2009, to November 17, 2010, in excess of 30 percent from January 1, 2012, to February 29, 2016, and in excess of 60 percent from February 29, 2016, for a right knee disability.

3.  Entitlement to a combined service connected disability rating in excess of 50 percent from September 17, 2009, to November 17, 2010, and from January 1, 2012, to February 29, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1966 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran's left knee disability does not result in ankylosis; moderate recurrent subluxation or lateral instability; flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

2.  From September 17, 2009, to November 17, 2010, the Veteran's right knee disability did not result in ankylosis; moderate recurrent subluxation or lateral instability; flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

3.  From January 1, 2012, to February 29, 2016, the Veteran's right knee disability did not result in chronic residuals consisting of severe painful motion or weakness.

4.  From February 29, 2016, the Veteran's right knee disability is assigned the maximum schedular rating.

5.  Under the Combined Rating Table, the Veteran's combined total rating was 50 percent from September 17, 2009, to November 17, 2010.

6.  Under the Combined Rating Table, the Veteran's combined total rating was 60 percent from January 1, 2012, to February 29, 2016.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2017).

2.  The criteria for disability ratings in excess of those assigned for the Veteran's right knee disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2017).

3.  Entitlement to a combined rating in excess of 50 percent from September 17, 2009, to November 17, 2010, is not warranted as a matter of law.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.25, 4.26 (2017).

4.  Entitlement to a combined rating of 60 percent from January 1, 2012, to February 29, 2016, is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.25, 4.26 (2107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran was granted service connection for his left and right knee disabilities by a February 1973 rating decision.  His left knee was granted a 10 percent rating under Diagnostic Code 5259 and his right knee was granted a 20 percent rating under Diagnostic Code 5258.

In September 2009, the Veteran filed a claim seeking increased ratings for his left and right knee disabilities.  In a January 2010 rating decision, his ratings were continued.  In a February 2012 rating decision, he was granted a temporary 100 percent rating for his right knee disability from November 17, 2010, to January 1, 2012, due to convalescence following a total right knee replacement surgery.  Following the convalescence period, he was assigned a 30 percent rating under Diagnostic Code 5055 for his right knee disability effective January 2, 2012.  In a May 2017 rating decision, he was granted a 60 percent rating for his right knee disability effective February 29, 2016.  He asserts that he is entitled to higher ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5055 evaluates knee replacement.  A 30 percent rating is assigned for a prosthetic replacement of a knee joint that results in an intermediate degrees of residual weakness, pain or limitation of motion, a 60 percent rating is assigned for a prosthetic replacement of a knee joint that results in severe painful motion or weakness, and a 100 percent rating may be assigned for one year following implantation of prosthesis.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The February 2016 VA examiner indicated that the Veteran did not have ankylosis.  The record contains no evidence of knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  The March 2013 and February 2016 VA examiners indicated that the Veteran had normal left knee joint stability tests.  Therefore, this Diagnostic Code is not applicable and will be discussed no further.

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  A 10 percent is assigned for removal of the meniscus.  A 20 percent is assigned for a dislocated meniscus with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A noncompensable rating is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent rating is assigned for either flexion limited to 15 degrees or extension limited to 20 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The March 2013 and February 2016 VA examiners indicated that the Veteran did not have an impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula, and the Veteran has not described symptoms that are suggestive of an impairment of the tibia and fibula.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5263 evaluates genu recurvatum.  The March 2013 VA examiner indicated that the Veteran did not have genu recurvatum.  The record contains no evidence of genu recurvatum, and the Veteran has not described symptoms that are suggestive of genu recurvatum.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Left Knee Disability

The Veteran's left knee disability is currently rated under Diagnostic Code 5259 for symptomatic removal of the meniscus.

The Veteran's medical records show that the Veteran treated for his knee pain, but do not show the results of any left knee range of motion testing.

In March 2013, the Veteran was afforded a VA examination.  He reported that his left knee was stiff and sore, but he denied having instability, locking, or falls.  On examination, he demonstrated normal left knee flexion to 140 degrees with pain at 135 degrees and extension to 0 degrees with no objective evidence of pain.  Repetitive use testing did not result in any additional limitation of motion.  The examiner indicated that the Veteran had functional loss that resulted in less movement than normal, pain on movement, and swelling.  He retained normal 5/5 left knee strength.  The examiner indicated that the Veteran did not have a patellar abnormality.

In February 2016, the Veteran was afforded a VA examination.  He reported that he could hardly do anything at home but was still able to take care of his personal hygiene.  On examination, he demonstrated left knee flexion to 110 degrees and extension to -10 degrees.  He had evidence of pain on weight bearing.  Repetitive use resulted in no additional limitation of motion but the examiner indicated that pain resulted in functional loss.  The examiner reported the Veteran had weakness and lack of endurance during flare-ups.  He had normal 5/5 left knee strength with no muscle atrophy.  The examiner indicated that the Veteran had undergone a meniscectomy and had a meniscal condition that resulted in frequent episodes of joint pain and joint effusion.  The examiner reported that the Veteran ambulated with a walker due to increasing pain.

The Board finds that the Veteran is in receipt of the maximum 10 percent rating for removal of the meniscus.  Such is maximum rating that may be assigned under Diagnostic Code 5259.  A higher rating is not available under this code.

Turning to limitation of flexion, the Board finds the criteria to assign a separate compensable rating under Diagnostic Code 5260 have not been met.  The Veteran demonstrated flexion, at worse, limited to 110 degrees even when considering pain, which exceeds the 60 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5261 have not been met.  The Veteran consistently demonstrated full extension in his left knee to 0 degrees with some hyperextension, which exceeds the 5 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5261, which requires extension to be limited to 5 degrees.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the March 2013 VA examiner indicated the Veteran had less movement than normal, pain on movement, and swelling, and the February 2016 VA examiner reported that the Veteran had function loss due to pain and weakness and lack of endurance during flare-ups.  On range of motion testing, the Veteran nevertheless retained flexion and extension in excess of even compensable ratings.  Furthermore, the evidence simply does not support that the Veteran's left knee disability results in findings consistent with a higher rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a noncompensable rating.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 or 5261.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran is currently assigned the minimum compensable rating based on removal of the meniscus.  As such, 4.59 does not mandate a separate rating.

To this end, the Veteran was assigned a 10 percent rating for his left knee under Diagnostic Code 5258 for removal of his meniscus.  The Veteran did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5260, 5261, 5262, or 5263.  As such, a rating in excess of 10 percent is not warranted for his left knee disability. 

Right Knee Disability

Prior to January 1, 2012, the Veteran's right knee disability was rated under Diagnostic Code 5258 for a dislocated meniscus, and is currently rated under Diagnostic Code 5055 for a knee replacement.

The Veteran's medical records show that he treated for right knee pain.  In November 2010, he underwent total left knee replacement surgery.  In October 2010, he reported that he was unable to fully extend his right knee.  In May 2011, he demonstrated right knee flexion to 110 degrees and extension to 0 degrees, but had no significant instability.  

In March 2013, the Veteran was afforded a VA examination.  He reported that his right knee was stiff and sore, but he denied having instability, locking, or falls.  On examination, he demonstrated right knee flexion to 100 degrees with pain and extension to 0 degrees with no objective evidence of pain.  Repetitive use testing did not result in any additional limitation of motion.  The examiner indicated that the Veteran had functional loss that resulted in less movement than normal, pain on movement, and swelling.  He retained normal 5/5 right knee strength.  The examiner indicated that the Veteran did not have a patellar abnormality.

In February 2016, the Veteran was afforded a VA examination.  He reported constant right knee pain.  He also reported that he could hardly do anything at home but was still able to take care of his personal hygiene.  On examination, he demonstrated right knee flexion to 90 degrees and extension to -30 degrees.  He had evidence of pain on weight bearing.  The examiner reported that the Veteran had function loss that resulted in problems going up stairs.  Repetitive use resulted in additional reduced flexion to 90 degrees and the examiner indicated that pain resulted in functional loss.  The examiner reported the Veteran had weakness and lack of endurance during flare-ups.  He had reduced 4/5 left knee strength with no muscle atrophy.  The examiner indicated that the Veteran had undergone total right knee replacement surgery that resulted in chronic residuals consisting of severe painful motion or weakness and recurrent effusion.  The examiner reported that the Veteran ambulated with a walker due to increasing pain.

Prior to November 17, 2010, the Board finds that the Veteran is in receipt of the maximum 20 percent rating for a dislocated meniscus with frequent episodes of locking, pain, and effusion into the joint.  Such is maximum rating that may be assigned under Diagnostic Code 5258.  A higher rating is not available under this code.

Turning to limitation of flexion, the Board finds the criteria to assign a separate compensable rating under Diagnostic Code 5260 have not been met prior to November 17, 2010.  The Veteran's medical records do not show he demonstrated flexion equivalent to even a noncompensable level.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5261 have not been met prior to November 17, 2010.  The Veteran's medical records do not show he demonstrated extension equivalent to even a noncompensable level.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5261, which requires extension to be limited to 5 degrees.  

From January 1, 2012, to February 28, 2016, the evidence of record does not establish that this right knee disability warrants more than a 30 percent disability rating under Diagnostic Code 5055.  The medical evidence does not demonstrate severe painful motion or weakness.  Reference is made to the March 2013 VA examination that noted that he had normal 5/5 muscle strength and there was no indication of atrophy.  Accordingly, his intermediate degrees of residuals are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Regarding Diagnostic Code 5256, no VA examiner has indicated right knee ankylosis.  Regarding Diagnostic Code 5261, from January 1, 2012, to February 28, 2016, the Veteran demonstrated normal extension.  Regarding Diagnostic Code 5262, no VA examiner has indicated an impairment of the right tibia and fibula.

The assigned of an increased or separate compensable rating under any of the relevant diagnostic codes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 prior to February 29, 2016.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the March 2013 VA examiner indicated the Veteran had less movement than normal, pain on movement, and swelling.  On range of motion testing, the Veteran nevertheless retained flexion and extension in excess of even compensable ratings.  Furthermore, the evidence simply does not support that the Veteran's right knee disability resulted in findings consistent with a higher rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. 32, 36-38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a noncompensable rating prior to February 29, 2016.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 or 5261.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran was assigned the minimum compensable rating based on removal of the meniscus prior to November 17, 2010, and was rated at 30 percent for a total knee replacement surgery from January 1, 2012, to February 28, 2016.  As such, 4.59 does not mandate a separate rating.

Prior to November 17, 2010, the Veteran was assigned a 20 percent rating for his right knee under Diagnostic Code 5258 for a dislocated meniscus.  The Veteran did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5260, 5261, 5262, or 5263.  As such, a rating in excess of 20 percent is not warranted for his right knee disability prior to November 17, 2010.  From January 1, 2012, to February 28, 2016, the Veteran was assigned a 30 percent rating for total right knee replacement under Diagnostic Code 5055.  The Veteran did not demonstrated findings consistent with chronic residuals consisting of severe painful motion or weakness.  As such a rating in excess of 30 percent is not warranted for his right knee disability from January 1, 2012, to February 28, 2016.

For the period beginning on February 29, 2016, the Veteran is in receipt of 60 percent rating for the residuals of his right total knee replacement.  Such is maximum rating that may be assigned under Diagnostic Code 5055.  A higher rating is not available under this code.

In addition, under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  As the Veteran is in receipt of 60 percent rating for his right knee beginning February 29, 2016, additional compensation would be precluded under 38 C.F.R. § 4.68.

In so finding, the Board acknowledges that, while it would theoretically be possible to obtain a combined rating in excess of 60 percent, if the maximum rating for limitation of extension (50 percent under Diagnostic Code 5261) were combined with the maximum rating for limitation of flexion (30 percent under Diagnostic Code 5260) or the maximum rating for instability (30 percent under Diagnostic Code 5257).  Either combination would result in a 70 percent rating.  However, as discussed, the most recent VA examination does not show that level of disability.  Beginning February 29, 2016, the Veteran is therefore in receipt of the maximum schedular ratings for his right knee disability.

Combined Disability Rating

The Veteran asserts that the combined disability rating for his service-connected disabilities should be higher than the 50 percent assigned from September 17, 2009, to November 17, 2010, and from January 1, 2012, to February 29, 2016.

From September 17, 2009, to November 17, 2010, the Veteran is in receipt of a 20 percent rating for a right knee disability, a 10 percent rating for a left knee disability, and a 20 percent rating for a lumbar spine disability.

From January 1, 2012, to February 29, 2016, the Veteran is in receipt of a 30 percent rating for a right knee disability, a 10 percent rating for a left knee disability, and a 20 percent rating for a lumbar spine disability.

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25.

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.  For example, with disabilities evaluated at 60 percent, 20 percent, 10 percent and 10 percent (the two 10's representing bilateral disabilities), the order of severity would be 60, 21 and 20. The 60 and 21 combine to 68 percent and the 68 and 20 to 74 percent, converted to 70 percent as the final degree of disability.  38 C.F.R. § 4.26

To calculate the combined evaluation for the Veteran's service-connected disabilities with compensable ratings, the Veteran's knee disabilities are first combined into a single disability and 10 percent is added to the value.  Then, his disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25.

The calculation of the combined rating is correct from September 17, 2009, to November 17, 2010.  Specifically, following the directions set forth in 38 C.F.R. §§ 4.25 and 4.26, the 20 percent assigned for the right knee disability is combined with the 10 percent assigned for the left knee disability, resulting in 28 percent.  Then, a 10 percent is added for the bilateral factor result in 38 percent.  The 38 percent is combined with the 20 percent assigned for the lumbar spine disability, resulting in a 50 percent rating.  The remaining service-connected disabilities are noncompensable.  Therefore, the RO properly calculated the Veteran's combined rating from September 17, 2009, to November 17, 2010, which is 50 percent.

However, the calculation of the combined rating is not correct from January 1, 2012, to February 29, 2016.  Specifically, following the directions set forth in 38 C.F.R. §§ 4.25 and 4.26, the 30 percent assigned for the right knee disability is combined with the 10 percent assigned for the left knee disability, resulting in 37 percent.  Then, a 10 percent is added for the bilateral factor result in 47 percent.  The 47 percent is combined with the 20 percent assigned for the lumbar spine disability, resulting in a 58 percent rating.  The remaining service-connected disabilities are noncompensable.  The 58 percent rating is converted to the nearest degree divisible by 10, which is 60 percent.  As such, a combined rating of 60 percent from January 1, 2012, to February 29, 2016, is warranted.

The claim for a higher combined rating from September 17, 2009, to November 17, 2010, must be denied.  Where, as here, the law and not the evidence is dispositive, this matter must be denied as without legal merit.  See Sabonis, 6 Vet. App. 426, 430.  However, the claim for a higher combined rating from January 1, 2012, to February 29, 2016, is warranted, and the claim is granted.


ORDER

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 20 percent from September 17, 2009, to November 17, 2010, in excess of 30 percent from January 1, 2012, to February 29, 2016, and in excess of 60 percent afterwards, for a right knee disability.

A combined service connected disability rating in excess of 50 percent from September 17, 2009, to November 17, 2010, is denied.

A combined service connected disability rating of 60 percent from January 1, 2012, to February 29, 2016, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


